Case 9:17-cv-80495-KAM Document 220 Entered on FLSD Docket 01/04/2019 Page 1 of 36



                           N   .


   John Burkeand JoannaBtlrke                     FILED BY cm e            D .C.
   46 K ingw ood G reensD r
   K ingw ood,Texas 77339                               JAy 22 2218
   Te1:281 812 9591                                    ANGEL/ E.NOBLE
                                                       CLERK U s Dlsm cl
                                                       s.D.oFflA,-w.Ra .




                   IN THE UNITED STATESDISTRICT CQURT
                      SOUTHEFN DISTRICT OFFLORIDA,
                           W EST PM M B EA CH D IW SION

                           CivilA ction No.9:17-6+ -80495


   CON SUM ER VINANCIAL                 M O TIO N TO m TERV EN E
   PR O TEC TION BY     AU,

                       Plaintiffs,
         VS.


   O CW EN FIN A N CIA L
   CO RPOM TIO N ,
   a Flodda corporation,

   O CW EN M O RTGA G E
   SERW CW G ,lN C .,
   a U .S.V irgin lslandscorporation,

   ansd
   O CW EN LOA N SERW CW G ,
   LLC ,
   aD elaw are lim ited liability
   Com palm

                      D efendants.




                                         1
Case 9:17-cv-80495-KAM Document 220 Entered on FLSD Docket 01/04/2019 Page 2 of 36




   TA BL E O F C O N TE N T S




   1-ilE!/ïC)11LIIZ/S14I-!; EEEE!r1711EEI;-C/S,IE)/ïElE)S;()F61tlLE;!4....................-.........-......-............................................21
   I-iIiEkkC'13LI r11-1;(1i!F)ilIEE;IErII-(IIë;-CFIEEë;:;(E()81() !E() r1EE(1!;......,..........................-..........................-..-.........zl
         17EXASé;tlF)ElE! E5-r/kt;1(F Ft(2EE iiE!-rI,1(5(EEIICFFI/ï ).............................................................................!;




                                                                             2
Case 9:17-cv-80495-KAM Document 220 Entered on FLSD Docket 01/04/2019 Page 3 of 36




                              M on oN To INTERW NE
         TO TllE H ONOM BLE JUD GE OF SM D COURT:

         JoarmaBurkeand Jolm Burke(tW pplicants'),hereby moves(the ''M otion'')
   pursuant to Fed.R!Civ.P.24 to intervene in this action so itm ay be heard in

   connection w ith the law suit, filed by Plaintiff Consum rr Financial Protection

   Bureau (the''CFPB'').

         '
         l'heApplicu tsareretired residentsofKingw ood,Texas.Ashom eownersand
                                                '
                                            .

   U S citizensthey have avested and m aterialinterestin the outcom e oftbiscase.


         The Applicantsseçk to intervene in thiscaseto protecttheirinterestsin their

   hom estead at 46 K ingw ood Greens Dr., KingWood, Texas, 77339, U SA

   Cihom estead'')andthatofsimilarhomeownersnationwide.

               TH E APPLICAN TS A RE U OW N BY TH E PA RTIES

         The Applicantshom estead is currently under wrongfulorder of foreclosm e

   where Ocwcn Loan Servicing,LLC,isthealleged m ortgage servicerfortheBank in

   the A pplicants case,nam ely D eutsche B ank N ationalTrustCom pany.l




   lDEUTSCH E VANK NAT'L TRU ST CO.,as Trustee ofthe ResidentialAssetSecuritization
   Trust 2007-A8, M ortgage Pass-rfhrough Certiicates, Seties 2007-H under the Pooling and
   ServicingAgreementdatedJune 1,2007 v.JOAN NA BURKE etal,CivilAction:4:11-cv-01658,
   andappellateacuon;18-20026,FiRhCircuit(2018).
                                                3
Case 9:17-cv-80495-KAM Document 220 Entered on FLSD Docket 01/04/2019 Page 4 of 36




         TheApplicantsarecurrently Plaintiffsin anew case,recently rem oved to the

   Southern DistrictFederalCourt,H ouston Division againstDefendants,OcwcaLoan

   servicing,LLC.I


         Furthermore,theApplicantswroteto CFPB attorneys(named in thisFlorida
   case) prior to filing this case in Houston and based on this Florida sling.For
   disclosure,theApplicantsalso copied CFPB separately in acomplaintletterto Cllief

   Jusdce CarlStewart,regarding theFiqh Circuits'recent3-panelopinion,orderand

   judgmentofforeclosure.

           TH E M PLICAN TS M EET TH E STAN DARD S O F RULE 24
         ln relation to this m otion,the Applicants can prove quantisable m onetary

   damages and imminent çinjury in fact'.They m eetthenecessary legaltests and
   burdens to becom e intervenors in tM scase.


        THE A PPLICA NTS REPRESEN T DISTR ESSED H O M EOW NER S

         The Applicants can provide direct facts, evidence and an expedenced

   viewpoint to this case. There is no need for expensive and tim e consum ing

  'subpoenas,m otions,discovery reqttests orexpertw itnesses,e.g.




   2SeeJoanna Burke v Ocwen Loan Servicing,LLC,Case 4:18-cv-4544,DistrictCourq Southem
   D istrictofTexas,H ouston D ivision
                                            4
Case 9:17-cv-80495-KAM Document 220 Entered on FLSD Docket 01/04/2019 Page 5 of 36



         Applicants willassum e the partiesand the courtare fam iliarwith tçsuprem e

   CourtTask Forcetsl''. In the Supreme CourtofTexas,foreclosure m i11attorneys
   likeTommy Bastian ofBarrett,Daffm,Frappin,Tlxrnerand Engel(EGBDFTE'')are
   invited to siton such a Task Force and propose changes to the law s and m ake H ouse

   Billrecom m endationsto &çexpediteforeclosures''.3


                TEU S SUPREM E TASK FORCE M EETG G (EXTRACD
                                                         '
                                            .
               M R.
                  .BARRETT:ttludge,lthlnk that's a very good point.This is

               M ikeBarretl,andlknow wdvehad thisdio culty.Therereally isn't

               such a docum ent,and m aybe,Larry,you mightexplain m ortgage

               servicing rightsbecausethe servicerusually acquired theirposition

               in thefiletk ough thepurchase ofM SRS.


                Translation:M ortgage ServicerRights= Unsecured Debt4


               There isan organized m arketin M SRSthatreally makesup maybe

                asm uch as40 to 50 percentofany m ortgagecompahy'sassets,and

               they acquired this- their status ofbeing a servicerthrough the

               purchaseofan M SR m ostofthetim e,orthey did itthem selves,

               they created their ow n loan.




   3 seeJoanna Burke v H opldnsZlw, PLLC,Case4:18-cv-4543,DiskictCourt,Southem Dishict
   ofTexas,Houston Division,EXHHXT # ZOI8-SW M X -COG T-FOM CLOSY                  -TASK-
   FORCE -Barretl(deceased)andBastian ofBDFTE listedonTaskForcetitledOIIDER
   CREATW G TA SK FORCE ON JUDICIAL FORECLOSURE RULES
   4SeeFDIC:he s://-    .fdic.gov+uyinA istodcaFmohgage-seNiclg-%sets.he
                                                5
Case 9:17-cv-80495-KAM Document 220 Entered on FLSD Docket 01/04/2019 Page 6 of 36
                          l           .
    F
    '
   X'ê
     ï
     l,
      $
      '
      .;
       -L
       6                   f   ,-
                                o
                                ,/i
                                  't:lzLq.-d.?
                                             .
                                             rk'/.Jt
                                                   .
                                                   t.îr.
                                                       ,
                                                       Il.-t!ï',
              -.. -...)
        fî7/- 1''-.i      ,. .   .'
         -.        r:
                . --!(
                     -
                     ',
                      ',
                       ï --
                          ë
                          -.
                           -
                           1
                           .-/
                             (
                             --
                              '
                              2/
                               -  '
                                  .          '     .
                                                   ï:  k
                                                       '

                                 So fm dinz a docum entthatsavs.''I am the ow ner and holder.
                                                                   -




                                 and I hereby erantto the servicer the rizhtto foredose in m v

                                 nam e''isan impossibilitv in 90 percentofthqcases.''

                                 -
                                      M ichaelBarrett,(deceased)ofBDFTE (ForeclosmeM i11)

                   The Applicantsview this proposed intervenor application in a sim ilar light.

   Afterall,the CFPB isnamed the ttconsllmer''FinancialProtection Boarb,so why
   not allow affected consllm ers to offer their testim ony and intim ate know ledge of

   Ocwen and m ortgageservicing in relation to hom eforeclosm es,G'dualkacldng''and

   similar- when theyhaveadirectinterestin thepartiesanè thecase?

                                 çtFor m any borrow ers,dealing w ith m ortgage servicers has m eant

                                 lm w elcom e surprises and constantly getting the nm arotm d.In too

                                 m any cases, it has led to llnnecessary foreclostlres,'' said CFPB

                                 Directorkichard Cordmy.Rolzrrules enstlre fairàeatmentfor a11

                                 borrowers and establish strong protections for those struggling to

                                 save theirhom es.''


                                 e.z ççM aintain A ccurate and A ccessible D ocum ents and

                                 Inform atlon:Servicersmuststoreborrowerinform ation in a way

                                 that allows it to be easily accessible. Servicers must also have

                                 policies and procedtlres in place to ensure thatthey can provide




                                                                       6
Case 9:17-cv-80495-KAM Document 220 Entered on FLSD Docket 01/04/2019 Page 7 of 36



                 timely and acctlrateinform ation to borrowers,investors,and in any
                 foreclosureproceeding,thecourts.''s-CFPB


         Respectfully,itw ould show willingness and transparency in the Z terests of

   thepublic forum tù include thpse the CFPB and the m ortgage servicersclaim they

   wish to champion dtuing thishigh-proûle courtcase.


               PAST SETTLEM ENTSARE INSW FI/IENT REM EDY
          ln this Florida case, styled the Consum er FinancialProtection Bureau v.

   OCWEN Financial Corporation,Inc.etal(9:17-cv-80495-KAM ), details the
   incessantinjury,past,presentand future,which Ocwen,asamortgageservicerhas
   caused and willcontinue to cause,asa resultofthe fm ancialcollapsetçn yearsago.

   O cw ensw illfulnegligenceand failuretocomply w ith ordersand agreem entshasnot

   only impacted custom ersin Florida,butcustomersnationwide (This,despiteprior
   agreementsaftersettlementto comply).

          W ith alldue respectto the govem m ent,the D O J,CFPB and other agencies,

   despitetheirvalianteffortsto-datein corralling thebanking and m ortgageindusG es

   by initiating 1aw suits sim ilar to this one, the people on the gont line, the

   hom eow ners,are truly notseeing the financialorlegalbenefitsofthese settlem ents,




   5SeeCFPB (2013):he s'
                       .//-       .consumev nance.gov/about-us/newsrooe consumer-fnancial-
   protection-bm eau-m les-establish-skong-protectiom -for-hom eou ers-faclg-foreclosm e/
                                                 7
Case 9:17-cv-80495-KAM Document 220 Entered on FLSD Docket 01/04/2019 Page 8 of 36



   orthe ordersofcom pliancew llich have been continuously breached by Ocwen and

   openly dishonored.


          Any settlementfunds (including,for example,arecentprivate classaction
   case againstOcwen resulting in a $17.5 million settlement6),when allocated to

   victim s(c.g.formerhomeowners)arein amotmtswhich aretoo m inisculein value
   to even com e closeto theem otionalorm onetary dam agesnecessary.M any ofthese

   hom eow ners are also tm aw are ofthe settlem ents.


                  itcalifornia CourtofAppeal:State required to rettznz$331m illion
                  to m ortgage settlem entfam d''i


                 -
                     butthe State stillrefuses,in a fightcosting the taxpayermoney

                  which w asallocated to foreclosed hom esand theirfamilies




   6ClassAction Setdem entagainstOcwen:Id theproposed Settlem enteach claim antwouldreceive
   approximately $39 (USD).By contrast,thelawyersintheclassactionwillreceivein excessof
   $5.2 m illlon US dollars.
   he s://- .ocw entcpasellem ent.coe conteno ocum entsN otion% zofor% zoFinal% zoApprov
   al%zoopAzosetllem entopdf Lawyers quoted; GiReaching settlem ent terms was no easy feat.
   Counselbattled with Ocwen to obtain the evidence they needed to prove Ocwen system atically
   violated theTCPA.Ocwen litiRated iustaboutevervpossibleissue,even when itwasclearfrom
   ongoing accountsofClassM embersthatOcwen continued to violat:theTCPA.Plaintiffsm oved
   to enjoin Ocwen'sbehavior,and aftertakingtestimony surrounding Ocwen'sconsentpractices,
   the Courtagreed thatPlaintiffswouldbeendtled to iniunctiverelief Thiswastheturningpointin
   the cmse.ARernearly three years ofhard-foughtlitigation,Ocwen fmally agreed to resolve the
   litigation.
   7 See Lexology: ho s://-          .lexolon .coe libraa /detail.aspx?r g eoB g8-ea4l-4c8e-bdoe-
   5da48814ca7e                                                       '
                                                     8
Case 9:17-cv-80495-KAM Document 220 Entered on FLSD Docket 01/04/2019 Page 9 of 36



                     <ttlov. Brown m ged to rettu.
                                                 n $331 million m eant for
                  hom eow ners.'''


         lthas been welldocumented,homeowners,fam ilies and third parties(e.g.
   renters)have been displaced,victimized and are stillphysically,emotionally and
   financially distressed. M armingly,the increase ofdilatory actionsby these banks,

   m ortgage servicers and foreclosm e instim tions has resulted in a spate of tEzom bie

   foreclosures''.


         H om eow nersnotonly losttheirhom es,butasthebanks and scrvicerstthave

   no legalrequirem ent''to tellthem they cancelled theforeclosttrepriorto the auction

   date,m any hayebecom etargeted and stalked.Victim sofabandoned bank properties

   are hzcreasingly threatened with iailif they do notrepair and m aintain the hom es

   they thoughtthey had lostto foreclosure.


          The banks and/or m ortgage servicers w ere not Eçwalking aw ay'' they

   aggressively wanted to foreclose to claim a1lthe deductions,insurance and other

   financial relief available before discarding the hom e and returned the resulting

   cam age to theunsuspecting hom eowners,the com m unity and econom y atlarge.




   8See TheOCR - ttx'heBrown adm inistration hashired the1aw 51711Remcho, Johansen & Purcell
   todefendit.Taxpayershavepaid theflrm m oretha11$220,000to date,Brown'sflnancedepnrtment
   saida''-he s://- .ocregister.coe zols/o7/o6/gov-brou -m ged-to-re- -33l-M llion-meu t-for-
   hom eowners/
                                              9
Case 9:17-cv-80495-KAM Document 220 Entered on FLSD Docket 01/04/2019 Page 10 of 36



         Forthose hom esthatthe banksand m ortgage servicers feltwere fm ancially

   lucrativeEtflips'',theyw ould sellthepropertiesatforeclosureforabsurdly 1ow prices

   to thèm selves. Tlzisiswhere the greed becom esscandalousand where Ocwen is a

   controlling operatorasdetailed herein.


                O C W EN IS G A M IN G TH E SY STEM -m TH H EL P

         M ergersandacquisitions(sincethefinancialcollapseof2008)inthefmancial
   industry hasspawned into a dubiousm onopoly ofkey corporations.


         For exam ple,O cw en,despite its decade-long public censures throughoutthe

   qation,has recently acquired PH H Cop .,substantially increasing itsfoothold in the

   lucrative m ortgage servicing vertical.


                TEXASSIJPREG TASK FORCE M EETING (EXTM CT)
                M R.
                   .BASTIAN : W ell,part ofthat in Flotida,their foreclostlre

                statm e says only the owner and holder ofthe note can bling the

                foreclosure,and M ER S w asn'tthe ow nerand holderofthe note,and

                yeteverybody w aspleading them astheownerand holderofnote.

                A1lthey werewasthem ortgageeofrecord in theland titlerecords,

                anditgoteverybodyconfused,andlikeanythingnew,itjustcreated
                problem s.


                M R.BARRETT: W ell,M ERS was atgreat--greatly at faultfor
                creating all of those im prçssions.They may be supposed to be

                                              10
Case 9:17-cv-80495-KAM Document 220 Entered on FLSD Docket 01/04/2019 Page 11 of 36



               merely aregistrant,butthey haven'tacted asaregistrant.Theyhave
               acted asa for-profitbusiness,and they have gone outand tried to
               getinto the defaultservicing business. Atone pointin time they
               considered them selves a huge com petitor for doing foreclosm e
               business,and they actually w entoutand m arketed theirservicesto
               bzing foreclosures.

               M R.BAGGETT:The/vequitdoing allthat,right?

               M R.
                  .BA RRETT: W ell,I don'
                                        tlœ ow w hetherthey have ornot.

               M R.
                  .BAGGETT:Okay.

               M R.BARRETT: It'sabig company. You m ightask oneand they

               say ''W e quit,''and you ask tk eeothers,they say,''Oh,no,we still

               l'
                lkeyourbusiness.''Theyfre competitors,M ike.


         N otably,the C ourtofA ppeals forthe D istrictofColum bia Circuitupheld the

   CFPB 'Sconstitutionality butvacated the $100+ m illion fm e againstPI4H .

         Thisacquisition washastily approved,despitethektlown failure ofOcwen in

   every possibleactofcom pliance,includingproviding agreed financialstatem entsto

   governm entagencies,w hich they blatantly refused to do.


         U nder the term s of the agreem ent, O cw en w ill acquire a1l of Plm 's

   outstanding sharesforapproyim ately $360 nzillion in cash.




                                              11
Case 9:17-cv-80495-KAM Document 220 Entered on FLSD Docket 01/04/2019 Page 12 of 36



         On a combined basis,the com pany w illservice 1.9 m illion loans w ith an

   tmpaipprincipalbalanceof$328billionandoriginateover$3billion ofresidential
   m ortgagesamm ally,based on D ec.31,2017 lgures.


         W ith inim ediate effect,O cw en hasbeen given a controlling m arketinterest-

   a m onopoly.Gx eep doing whatyou're doing is the m essage to Ocwen''. Thisdoes

   notbode wellforconsllm ersand hom eowners.



                     AN G TERVENTION FOR CONSTRUCTIW CHANGE

         The Applicants seek to become lntervenorsin this law suitto (1)make a
    Etmaterial''impacton thisFlorida case,(2)help save theirown homestead from
    wrongfulforeclosureand (3)help homeownersin ltdistress''nationwide.

         A stm fortunate asitis,the Applicants are seasoned foreclosttre veteransand

    victim softhisscandal,whicihasopened theireyesand earstotheLGhiddensecrets

    oftheforeclosurejn#?z
                        f-çfry'',factswhich areEçpersonally known''by theApplicants.

                 TEXAS SIJPREG TASK FORCE M EETG G (EXTM CD
               M R .REDD W G :W ell,theotherproblem --ludge,thisisTim Redding.

               The otherproblem that1 see- and,Tommy,you and 1talk aboutit

               regularly - thatF ehave a bunch ofservicers thatare corporations

               or trusts attem ptinc to foreclose on behalf ofother trusts usins a

               pow er ofattornev.and ldon'ttbink that'sreally proper.1m ean,we all

                                               12
Case 9:17-cv-80495-KAM Document 220 Entered on FLSD Docket 01/04/2019 Page 13 of 36



               kind ofturn a blind ev:to itbutlink that'san issuethat'soutthere
               thatsom ebody could use to potentially attack a foreclosure.


          Below ,Applicyntshave crafted a recom m endation proposalas partofany

   discussions(ifapproved)asthiscasem ovesforward.
                                                 .-

           THE CONSUM ER FORECLOSURE TASK FORCE RECOO                         O A TION S

         The Applicants would propose that CFPB ,as partof this case along w ith

   A pplicants,seek disclosure of the follow ing by m ortgage servicers and O cw en to

   help transparency and rem ove any veils ofcorporate secrecy'
                                                              ,


            @ O cwen Loans;ldentify and disclose which m ortgage loans

               are delinquent,currently in foreclosure and being litigated in

               courts nationwide - ow ned by Ocw en.At the sam e tim e,

               ascertain 9om O cw en, a non-m em ber of M ER S, if these

               naolgage loans and respective deeds have been locally,

               recorded.

            * Eneaeem ent Letters;ldentify and disclose debt collection

               attom eys and forecloslzre m illsthathave active engagem ent

               letters.Objections are anticipated and willinclude:GtThis is
               privity of contracf',but when the governm ent and banking

               industry created M ERS and also started pooling m ortgages


                                                13
Case 9:17-cv-80495-KAM Document 220 Entered on FLSD Docket 01/04/2019 Page 14 of 36




               into A sts,itcreatestransfersofauthority on aregularbasisto

               m ortgége servicers.Disclosm e should be m andatory, it's a

               hom estead that'sbeing traded,notstoclcsand futureson W all

               Street.
                                  J
            . Independent oebt conectors; Identify attorneys that are

               ùldependent (c.g.debtcollectors /jllnk buyers) and have
               ç<assum ed''currentcases,w ith em phasis on those who failed

               to disclosethey are independent,haveboughtthe rightsto the

               debtand thatthey are not<iengaged''w ith any party to the

               action digectly.

            * Com m issions; ldentify any kickbacks, com m issions or

               paym ents due or recrived forthe above,including how itis

               calculated. Sim ilar to the insm ance industry c.g. Texas

               InstlranceCode j4005.004DiscloqureOfCompensation.
            * Com pliance: At this tim e,the laws are tmconvl cing and

               need to be am ended >ndupdated to provide clarity:Attorneys

               engaged in ptlrsuing foreclosm e are debtcollectors,when the

               debtsw ere delinquentatthetim e ofpurchase.D ebtcollectors

               arerequired tohold asuretybond andbeinsuredpereach State

               (1 Texasthatisthecasebutreconlrmation isrequested).

                                          14
Case 9:17-cv-80495-KAM Document 220 Entered on FLSD Docket 01/04/2019 Page 15 of 36

   1-
    7'
     ?./c.
         ;
         ?/-
           '
           vf.
             a/'
               io/'-..
                     //77,
                         .
                         J/.ican/13i
                                   !
                                   .
                                   //-
                                     /k
                                      :r
                                       .
                                       i
                                       ?,

               @ The Distressed Lqan Rqeister;The Governm ent,via the

                   FDIC,or.l dividual State A gencies, start and m aintain an

                   online database,a register,with open Governm entpolicy of

                   public access, (with regislation and SSN confrmation,
                   similarto checking yourloan stamswith Fannie orFreddie)
                   ident
                       1
                         ifyingwhenaloanisajllnk debt,aBnnk loanorççowned''
                   by aM ortgage Servicer.


                   Theregistershould clearly identify which loansarew ritten off

                   and bought by independent debt collection agencies and

                   foreclosure m ills.ln odzer Nvords, defnle Nvhich loans are

                   secured and which aretm secured debts.


                   M andatebankq,lendersand m ortgageservicerstoprovidethe

                   FDIC and/or the individual State M ortgage and Lending

                   Agencieswithm onthly orquarterly movements(ammalistoo
                   infrequentbased onactivitylevelshistorically).

               * The Serviqers Realservk int Plafform : W hen Ocwen

                   boughtPHH ,they did so as an urgentneed,not w ant.Ifthey

                   wished to retain this lucrative position in the m ortgage

                   servicing industry they required anew softwaresystem .Their

                                              15
Case 9:17-cv-80495-KAM Document 220 Entered on FLSD Docket 01/04/2019 Page 16 of 36




                 proprietary     software, an          internal    platform      called

                 Realservicing hasbeen barred by Statets) like M ass.gNow
                 they claim to bereborn again,relying on Pl-m 's ow n internal

                 servicing software,which itclaim swillresolveal1issues.That

                 is rather questionable.In prior settlem ents, it w as agreed an

                 independentauditorwould bè overseeing Realservicing (see
                 M ass.Settlementterms).A detailed enterprisemigration and
                 integrasion plan willbe pivotalto the success oftM sm assive

                 lm dertaking and should be m onitored closely and w ith

                 independentoversight.




   9see$1m illion fine and orderhere;he s://-       .m % s.gov/co> ent-order/ocwen-loan-seM cing-
   11c See:5.(b)REALSERVICING RESTRICTION. Ocwenshallnotboardany new loansonto
   theREAtaservicing platform atany time. Thisrestriction doesnotapply to loansthatare (i)
    already serviced on theREAlaselwicing platform ,including thosethatare subsequently modified
    orthosethataresubsequently converted to an arrangementwhereby Ocwen acts assub-servicer,
    or(ii)requiredtoberepurchasedbyHomewardResidential,Inc.orOcwen.
   c.NEW ORIGINATIONS. Ocwen may originate through broker,retail,orwholesale,oracquire
   through correspondentlender relationsMps,new residentialm ortgage loans,including,butnot
   limited to,kaditionalm ortgageloans,and reversemortgagesso long asthey willnotbeboarded,
   even temporarily,to theREAt-servicing platform .Any such loansm ust,instead,besub-serviced
   by an tmaffiliated,licensed and/orexemptentity,although Ocwen m ay only retain theassociated
   M SRSinaccordancewithparagraph (a)above.
   d.NEW SERW CING PLATFORM . Ocwen shall develop a detailed Plan of Action and
   M ilestonesIPOXM Iforthe transferofa1lresidentialrhortgages currently administered on the
   REAl-servicingplatform to otherservicingplatformts)thatwillenableOcwen to comply with
   applicablemortgage serdcing standardsforitsresidentialm ortgageportfolios. ThePOAM shall
   include atim eline foraccom plishing each m ilestone in thePO AM in orderto com pletethe transfer
   within acomm ercially reasonabletim e. The proposed POAM shallbe subm itted to theDivision.
   Ocwen shallprovidequarterly updatesonthePOAM untilthetransferofa11residentialm ortgages
   hasbeen com pleted.
                                                  16
Case 9:17-cv-80495-KAM Document 220 Entered on FLSD Docket 01/04/2019 Page 17 of 36




            * The C rim e C alled M ER S;M ER S of course is governm ent

               and banking/hw estorowned,and itisa separate issue and not

               directly a patty in this law suit. How ever, it w arrants a

               statem ent here as it m aterially affects Ocwen and loan

               servicing com pliance in dap to-day work. M ERS willrequire

               a complete change.A s a decade ofevidence and carnage in

               the courts confirm s, there is no intem al and external

               compliance or auditcontrols (you cannotpossibly rely on
               oversightandinstm ctionby theComptroller(OCC)when it's
               headedby Joseph Ottingl.

               The ûnancialservicesrisk and regulatory practicesapparently

               doesnotapply to M ERS.A saresult,it'sacandy storefordebt

               collecting attorneys,foreclosure m ills,m ortgage servicersand

               banksto craftand presentany m issing docum entasrequired,

               as witnessed in courtsnationwide (including the Applicants
               ownmortgagecase).Never,inthehistoryofbanking,IRSand
               auditcom pliance has any one person,apart9om a person of

               authority who is com m itted to fm ancialfraud,had so m uch

               controlwith no oversight.lt'struly awatershed,an unm atched

               crim e againstthe people ofthe U nited States ofA m erica.
                                           17
Case 9:17-cv-80495-KAM Document 220 Entered on FLSD Docket 01/04/2019 Page 18 of 36




                TheFinancialCrisislnquiry Comm ission (''FClC'')issued its
                fm al reporton the causes of the fm ancial collapse of 2008.

                A ccording to the FCIC: EtW e conclude thls Fm ancialcrisis

                w as avoidable.The crisis w asthe resultofhllm an action and

                inaction, not of M other N ature or com puter m odels gone

                hayw ire.The prim e exam ple is the FederalR eserve's pivotal

                failure to stem the flow of toxic m ortgages, w hich it could

                havedoneby setting prudentm ortgage-lending standards.W e

                conclude     there    w as a       system ic   breakdow n       in

                accountability and ethics. Lenders m gde loans that thev

                knew borrowerscouldnotafford and thatcould causem assive

                lossesto investors in m ortgage securities. The integrity ofour

                fm ancialm arkets and the public's trust in those m arkets are

                essentialto the econom ic w ell-being ofotlrnation.''




                            C FPB C O M PLA U T SU M M A RY

                Etl'heConsumerFinancialProtectionBureau C%ttreau''lbringstllisaction
         against O cw en Financial Corporation, O cw en M ortgage Servicing, lnc., and
          Ocwen Loan Servicing, LLC (collectively ttocwen''or lr efendants'') under
          Sections 1054 and 1055 of the Consum er Financial Protection Act of 2010
          (û:CFPA''),12 U.S.C.jj 5564 and 5565.Ocwen isone ofthe largestmortgage
          servicersin theUnited States.The Company specializesin servicing the loansof
                                              18
Case 9:17-cv-80495-KAM Document 220 Entered on FLSD Docket 01/04/2019 Page 19 of 36



         distessed borrowers.It com m ltted num erous violatlons ofFed
                                                                     .eralconsum er
         fm anciallaws tlmt have harm ed bprrowers.Am ong other lhings,Ocwen has
         improperly calculated loan balances, misapplied borrower paym entq,failed to
         correctlyprocessescrow andinsurancepaym ents,andfailedtoproperly investigate
         and make corrections in response to consumer complakts. Ocwen has
         eom pounded thesefailuresbv illeaallv foreelosine upon borrowers'Ioansand
         selline loan servicine riehtsto servicerswitlloutfullv disclosine orcorrectixœ
         erèorsip bnrrowers'loan flles.''




                HOW MAR TM SDO YPU FORGM OCWEN?
         Thisisnotthe ftrstrodeo forCFPB v Ocwen.On Dec 19,2013,theCalifom ia

   Attorney General,K am alaD .H arrisnnnounced a $2.1Billion M ortgage Settlem ent

   with Ocwen FinancialCorporation and Ocwen Loan Servicing,LLC (Ocwen)over
   m ortgageserd cing m isconduct.

         Thisagreementiswithatotalof49states(includinjTexas)with $2billion
   used to coyer loan m oditk ations and plincipalreductions forthe people who lost

   theirhom esbetween Jan.1,2009 and D ec.21,2012,and thosepeople whoseloans

   were serviced by O CW EN .

          ''OCWEN tookadvantage ofborrowers atcvcr.pstageoftheprocess''
                                                                      ,said
   Richard Cordray,Directorofthe federalConsllm erFinancialProtection Bm eau.
    l




                                               19
Case 9:17-cv-80495-KAM Document 220 Entered on FLSD Docket 01/04/2019 Page 20 of 36




          The Plaintiffs currentlaw suitin Texas againstOcw en detailsthe egregious

   behaviorofOcw en in settlem entsand class actionsnationwide.lo



                 <ilkeaching settlem enttermswasno easy feat.Cotm selbattled with

                 Ocwen to obtain the evidence they needed to prove Ocwen

                 systematically violatedtheTCPA.Ocwenlitigatedjustaboutevery
                 possible issue,even when itwas clear from ongoing accotmts of

                 Class M embers that Ocwen continued to violate the TCPA.

                 Plaintiffs moved to enjoin Ocwen's behavior,and after taking
                 testim ony surrounding Ocwen'sconsentpractices,theCourtagreed

                 thatPlaintiffswould be entitled to injunctive relief.Thiswasthe
                 turning pointin the case.Afternearly three years of hard-fought

                 litigation, Ocwen Gnally agreed to resolve the litigation.''

                 Attom eysforPlaintiffs,see ClassA ction Settlem entCase:1:14-cv-

                 08461Doc.316,Snydereta1,v Ocweneta1,(111.2018)



          Furthermore,the ChiefComplianceOftk er(CCO),M ichaelHollerich,with
   a resllm e w hich includes accotm ting Grm Pw C,is based in A ddison,Texas.llCo-

   incidentally ornot,tltisiswhere you'lltlnd the largestforeclosure m.
                                                                      i11in the State,



   IBSteloanna Burke v O cwen Loan Servicing, LLC,Case4:18-cv-4544,DistrictCourt,
   Southern D ishictofTexas,H ouston D ivision
   11O cw en Financialis leasing 137,992 square feetin A ddison,about78,413 square feetin
   Lewisvilleuntil2015 and 36,382 squarefeetin Houston.
                                                20
Case 9:17-cv-80495-KAM Document 220 Entered on FLSD Docket 01/04/2019 Page 21 of 36




   nam ely BDFTE. H e's the CFPB 'S go-to executive when Orders and fines are

   released.lzH isstatem entis;iiotlrm otto isto delightthecustom ery''H ollerich saysl3.

   tuW e believethatanyone experiencing a fm ancialhardship ism ore likely to rem ain

   in theirhom e ifOcwen istheirloan servicer.''

          H ere iswhatthe Hollerich,the ChiefCom pliance Officerstatem entacm ally

   translates to,per CFPB'S com plaint; ççocw en has failed borrowers.Since Apdl

   2015,Ocwen hasreceived m oreth= 580,000 com plaintsandwritten noticesoferror

   from m orethan 300,000 differentborrowers.'' P.s.'I'
                                                      he Applicants can be added to

   thatlist.


                   TH E A PPLICANTS REA CH ED O UT TO CFPB

          Applicantscontacted Plaintiffs'cotm selon N ovember9,2018,foradviceand

   gtlidance.TheApplicantsw ere preparing to subm itto Texas State Courtand w rote

   to severalattom eysfortheCFPB,aslisted in thisFloridacase.One ofthe attorneys,

   M s.Jean M .H ealey, Senior Litigation Counsel responded on N ovem ber 23rd

    stating,in part:




   12 SeeM ass. 'Torpum osesoftheConsentOrder,the designated representativesforthe Division
   willbein theEnforcem entand InvestigationsUnit. Thedesipmtedrepresenutive ofOcwenw ill
   beM ichaelHollerich,michael.hollerich@ ocwemcom.''web;https://www.mn-
                                                                       qs.gov/consent-
   order/ocwen-loan-sew ichg-llc
   13Seetheprepred statem entin thePR article;çtW hy ComplianceisA11AboutCultureatOcwen''
   he s://prodlemagazine.coY zol8/why-compliance-is-all-about-culmre-at-ocwen-inancial-
   corporation/

                                              21
Case 9:17-cv-80495-KAM Document 220 Entered on FLSD Docket 01/04/2019 Page 22 of 36



                <çW hile the Btlreau cannotprovidelegalrepresentation orindividuallegal

         advice aspartofthe lawsuitwe filed againstOcwen,the Btlreau's website also

         containsinform ation aboutresourcesavailableto consllmers.''


         W ith this in m ind, A pplicants have elected to respectfully subm it this

   im ervenor application directly and w ithoutfurther com m ldnication w ith the CFPB ,

   asisApplicantsrightperthe 1aw and to expeditethe m otion.


                 TH E APPLICA NTS R EACH ED O U T TO O CW EN

          The Applicants have written directly to Ocwen several tim es irl recent

   monthsyl4onlyforsilenceinreturn(OcwensM ottoisratherempty).TheApplicants
   donotanticipateany changein thatposition and henceitwould beprudentto assum e

   they w illbe opposed to thism otion,fprreasonssetforth herein.


                                   L E G A L STA N D A R D

          Pursuantto Rule 24 a nonparty m ay intervene as ofrightw here the nonparty

    ''claimsan interestrelating to theproperty ortransaction thatisthe subjectofthe
   action and isso sim ated thatdisposing ofthe action m ay as apracticalm atterim pair

   orimpedethem ovant'sability toprotectitsinterest.''Fed.R.Civ.P.24 (a)(2).The




    14seeloannaBurke v Ocwen Loan Servicing,LLC,Case 4.
                                                      .18-cv-4544,DistrictCourt,
    Southem D istrictofTexas,H ouston Division

                                               22
Case 9:17-cv-80495-KAM Document 220 Entered on FLSD Docket 01/04/2019 Page 23 of 36



   non-conclusory allegations setforth in a m otion to intervene are accepted astrue.

   An applicantm ay intervene asofrightwhen the applicant:


          (1)makesatimelymotion;TheoriginalCFPB complaint,Doc.1wasliled,
          A pril 20,2017.T he current Iatest recorded flling is dated,D ec 3, 2018,

          Doc.20% an Orderpertainingtodiscovery requests.Thepartiesarestill
          gathering inform ation. T he case has yet to reach trial,there is no llnal

          order.Thisintervention would notbeprejudicialtothepartiesasitM II
          notdisrupta llnaljudgment.Thism otion istimely.

          (2)hasan interestrelatingto theproperty ortransaction thatisthesubjectof
          the action'
                    , See Joanna B urke v O cwen Loan Servicing,LL C,C ase 4:18-

          cv-4544,DistrictCourt,Southern D istrictofTexas,H ouston Did sion.


          (3)isso situated thatthedisposition oftheaction may asapracticalmatter
          im pair or impede the applicant's ability to protect that interest; O cwens

          refusalto com ply directly to the Burkes' Qualilied W ritten Request
          (Q W R)15 or via its unauthorized and unbonded attorneys-at-lam l6

          denned by Texas law as debt collectors,wlll cause lnjury whkh wm


    15w hilstattom eystçrepresenting''Ocwen claim theQW R isdelcientatheApplicantsmaintain it
    isvalid.Thisisdiscussed.in theM otion herein.
    16seeJoanna Burke v H opldnsLaw,PLLC,etal,Case 4:18-cv-4543,D istrictCourt,Southem
    DistrictofTexas,Houston Division
                                              23
Case 9:17-cv-80495-KAM Document 220 Entered on FLSD Docket 01/04/2019 Page 24 of 36
                 :     . .

   11,
     1s
      /t
       p/-'
          t
          .rt
            f.
             r/z
               /f-
                 ?/'
                   ..-zc
                       .
                       k
                       f/.-
                          yp/.jcu/.
                                  1-
                                   lt
                                    ..
                                     5*1.
                                        :
                                        .,
                                         r.l
                                           -
                                           c
                                           ze,Fc-r.
                                                  ?-
                                                   &î'.
                                                      -t'- I-'
                                                             3B -
                                                                î,
                                                                 '/
                                                                  u-
                                                                   .-
                                                                    e
                                                                    ltT-l.kp
                                                                           .,
                                                                           c',
                                                                             C.-zryzjc,
                                                                                      .
                                                                                      --
                                                                                       $.:t
                                                                                          g/lD.ej'
                                                                                                 ..:
                                                                                                   #,TkzL'
                                                                                                         .uV'.
                                                                                                             F/
                                                                                                              k.3
                                                                                                                z.
                                                                                                                 J?
                                                                                                                  .17Fa'
                                                                                                                       t'-

            preveàtApplicantsfrom defehding the im pending foreclosure order and

            sale. Theaecountingdebtclaimed by Ocwen isso egregiou:(a $615,:08
            Ioan now stated to be a debtofnearly $1.2m illion dollars accordlng to

            Ocwen)thattherewillbeunjustenrichm entas>resultofOcwensfailure
            toprovidedetailed answerstotheApplicantsrequests,includingm aierial
            m atters such as accountlng and proof of transfer of the loan servicing

            from prior m ortgage servicing com panies to O cw en Loan Servk ing,

            LLC .


             (4) where the applicant's interests are notadequately represented by the
            existing parties. Applicants can connrm applicants interests are not

            adequately represented,asdetalled herein and in the M em orandum .


            An altem ative to Ktintervention as of right'' is t<perm issive intervention,''

   whereby a courtm ay permitan applicantto intervene ifhem akeqa tim ely m otion,

   he has a claim or defense,and thatclaim ordefense shares with the m àin action a

   common quejtion of1aw orfact.Fed.R.Civ.P.24(b).

            In addition,an intervenorm ustsatisfy A rticle 1II standing requirem ents.


            To show standing,a litigantm ustestablish that


            E<(1)ghelhassufferedan çinjury illfact'thatis

                                                            24
Case 9:17-cv-80495-KAM Document 220 Entered on FLSD Docket 01/04/2019 Page 25 of 36




          (a)concreteandparticularizedItis,seeaboveand M emorandum.

          (b)actualorimminent,notconjecmralorhypothetical;Itis,seeaboveand
          M em orandum .


          (2)the injury isfairly kaceable to the challenged action ofthe defendant;
          Itis,see above and M em orandum .


          (3)itis likely,as opposed to merely speculative,thatthe injury willbe
          redressed by afavorable decision.''Itwm ,see aboveand M em orandum .


                      PR IO R IN TE RV E N O R A PPL ICA T IO N S

          Therehasbeen quitea few independentapplications.The pro se applications

   haveusuallyfailed,asthey appliedaftertheentry ofjudgmentc.g.in theDisG ctof
   belawarecase;CONSUW R FW ANCIAL PROTECTION BUREAU v.OCW EN

    FINANCIAL CORPORATION (1:13-cv-02025) Christopher Stoller was denied
    along w ith Sonia B ecker.


          W herethisisnotanissue,insinlilarCFPB 1aw suits,intervenorshaveenjoyed
    a level-playing leld and theirapplicationshave beùn approved e.g.in the D istrictof

    Delaw are case; CON SU M ER FINAN CIAL PROTECTION BUREAU v. TH E

   NATIONAL COLLMGIATE M ASTER STUDENT TRU ST,etal.@ o.17-1323
    (M N))severalpartiesweresuccessful,despiteobjections.

                                            23
Case 9:17-cv-80495-KAM Document 220 Entered on FLSD Docket 01/04/2019 Page 26 of 36

   fn/td/wenol'.'Wpy.?/icctl'
                            l/B l
                                .i-
                                  '-/'
                                     (.
                                      c,FcA-
                                           .c-
                                             /-&.
                                                -V---
                                                    MFI''B '
                                                           t'%
                                                             /
                                                             .
                                                             -'
                                                              J
                                                              -t?.'
                                                                  s.t
                                                                    /cd/?.'zl;.
                                                                              1Jc?-r/t?lR'td,
                                                                                            /J-:
                                                                                               F%
                                                                                                /
                                                                                                '
                                                                                                II--
                                                                                                   E.S-
                                                                                                      TO-
                                                                                                        P<E'.T('
                                                                                                               .
                                                                                                               V
                                                                                                               k'
                                                                                                                ,'

           EtBefore the Courtare eight m otions to intervene in the current litigation

   beY een theConsumerFinancialProtection Bureau (''CFPB'')andtm eenbelaware
   statutoly trusts,calledtheNationalCollegiateSmdeùtLoantw sts(collectively''the

   Trusts'')

            Rullne: For the reasons discussed below ,the Court erants each of the

   m otionsto intervene and placesno llm ltation on the l tervenors'partid pation

   in this litieation.''


                           TH E A PPLICA NTS AS STAK EH O LD ER S

           Constructive critique and earthy opinionsby stakeholders elicitfeedback to

   encourageposiéve change.


           W ithoutdirectconversations and interaction with live consllm ers,this case

   willberegarded m erely asanotherpolititalcharadewhere Ocw en willbeçtfm ed''in

   an agreed settlement (eg. on agreement that the $100 million PHH fine was
   temporarily deferredasan accounting accrualwhilethetakeoverwasfmalized)and
                   ,




   the stam squo w illcontinue.


           Thiswillresultin little ornone ofthe m onetary award everbeing disbm sed

   to affected and displaced victim s.lf this courtallow s and accepts an ineffectual

   settlem ent,thejudiciary * 11,by itsactions,enforce a nationwide doctrine where

                                                        26
Case 9:17-cv-80495-KAM Document 220 Entered on FLSD Docket 01/04/2019 Page 27 of 36




   hom eowners w illcontinue to be wrongfully foreclosed and evicted.Respectfully,

   thisshould beuntenable in the eyesofthishonorablecourt.

                çllt is not what a law yer tells m e l m av do; but what hum anity,

                reason,andjusticetellmeIoughttodo-''

                -   Edmund Burke,Second Speech on Conciliation,1775


           GovernmentAgencies,bankg,mortgageservicersand thejudicialsystem al1
   requirecustomerstoremain solvent.lfyoukeep discotmting andinjllringthem,then
    stnkeholdersw illbecom e antagonists.


          H owever, disharm ony should not prevail in this case, when there is an

    opportunity to encouragehopesty and dem and truth in lending and fullcompliance

    in any actsby Ocwen (mortgage servicers),when dealing with ttconsllmers'' cog.
    citizensoftheUnited StatesofAm eric@.


          A pproving the lntervenor A pplication w illm ean the courtobtains the view s

    and tlze help of the Applicants,who are consllm ers,hom eowners and can be a

    representative voice ofthe people thatare currently in a sim ilar situation.




                                                27
Case 9:17-cv-80495-KAM Document 220 Entered on FLSD Docket 01/04/2019 Page 28 of 36



                 e:lcan'tspeak fortheotherfirm s,butlcan assureyou thattherehas

                 notbeen subm ission ofgaudulentdoclzm ents.''17


                 -    David J.Stern,disbarredForeclosureM illlawyer,Florida


                 CotmtIIIoftheFloridaBarComplaintv

                 The assignm entcontained a fals
                                               'e representation as to the dateit

                 w as executed since the w itnessing notary's term could not have

                 been in existence on Septem ber 18,2007,the date CherylSam ons

                 executed the assignment.49.'l'
                                              he notary's term offour years ran

                 &om M arch 25,2008 untilM arch 24,2012.Thepurported date of

                 theexecution oftheassignm entwason September7,2007.50.



                     On oraboutSeptember8.2009.acorrectedassignmentofmortgage

                 prepared by David J.Sterm Esq.wasfiled in the public reçordsin

                 CitrusCountv.Floridaon behalfofM ERS,asto the sam eproperty

                 referenced above.(Attached hereto and incprporated here asThe
                 Florida Ba< ExhibitC is a copy ofthe corrected assigmnent of

                 mortgage.)



    17SeeN YT articlehe s://-      .npimes.coe zolo/lo/l6lusiness/l6legal.h% landM other
   Joneswith cited cases;
   he s://- .motherjones.coe politics/zolo/o8/david-j-stem-djsp-foreclosure-fannie-geddie/
   18SeeFloridaBarvDavidJamesStern,SupremeCourtofFlorida(2013)TheFloridaBarFile
   Nos.2010-51,7254171);2011-50,1544171);2011-50,213(171);2011-50,216(171);2011-
   50,511(171);2011-50,6954171);2011-50,8504171);2011-50,9494171);2011-51,192(171);2011-
   51,3224171);2011-51,3294171);2011-51,3694171);2011-51,433(171);2011-51,497(171);2011-
   51,6964171);2011-51,8684171);2012-50,1444171). '
                                                 28
Case 9:17-cv-80495-KAM Document 220 Entered on FLSD Docket 01/04/2019 Page 29 of 36



                The correcfed assienm entwasrespondent'sattem ptto conceal

                and correctthe prior fraudulentassienm entrlled in the Citrus

                Countv publicrecordson Julv 29.2008.


         Furthermore,the Applicantswould enjoin, for the most parq with the
   Plaintiffs' opinions and could ensure that,if successful, the proposed order or

   settlem enttenhsareim proved,so thattheaffected consllm ersand hom eow nersw ill

   properlybenefitfrom thejudgment,including anymonetary damagesandorders,as
   directed by thishonorable court.


         Tllis wotlld give hom eowners as stakeholdersm uch overdue reliefthatthey

   willnotbe subjectto tmlawfulevictions and loss ofthe homestead to wrongful
   foreclosurein thefuture(aswellastheaccountingandothergrievanceslistedin this
   law suit).




                              CONCLUSION & PRAYER

         The A pplicants respectfully requests that this Court p ant the A pplicants

   motion to intervene as of right pursuant to Rule 24(a) or altem atively w ith
   permission pm suanttoRule24@ ).



                                             29
Case 9:17-cv-80495-KAM Document 220 Entered on FLSD Docket 01/04/2019 Page 30 of 36




                      RBSPECTFULLY subm itted this27t
                                                    h day ofDecem ber,2018.




                                    X '* * **
                                      Joanna B urke / State ofTexas
                                      Pro Se       '




                                      John   ke/StateofTexas
                                      Pro Se


                                      46 K ingwood G reens D r
                                      K ingw ood,Texas 77339
                                      PhoneNumber:(281)812-9591
                                      Fax:(866)705-0576
                                      Email:kajongwe@ gm ail.com




                                        30
Case 9:17-cv-80495-KAM Document 220 Entered on FLSD Docket 01/04/2019 Page 31 of 36




                                  CERTIFICATE OF SERW CE




   W e,JoannaBurke and Jolm Burkehereby certify thaton D ecem ber27,2018,w e
   posted the attached docllm entviaU SPS Priority M ailto theU S DistrictCourt;

   Clerk ofCourt
   United StatesDistrictCourt
   Southem D istrictofFlorida
   W estPalm Beach D ivision
   PaulG.RogersFederalBuildl g and U .S.Courthouse
   701 Clem atisStreet,Room 202
   W estPalm Beach,FL 33401


   And also served copiesto thefollowing parties,by U SPS Priority M ail:

   CFPB œ laintiffs)

   Anthony Alexis,
   Enforcem ehtD irector

   C ara Petersen,
   D eputy Enforcem entD irector forLitigation

   GabrielO 'M alley,
   A ssistantLitigation D eputy

   Jean H ealey
   Senior Litigation Cotm sel
   Email:jean.healey@ cfpb.gov
   Email:Jean.healeydippold@ cfpb.gov

   Jan Singelm ann
   E-mail:jan.singelm arm@ cfpb.gov
                                          31
Case 9:17-cv-80495-KAM Document 220 Entered on FLSD Docket 01/04/2019 Page 32 of 36




   AM Desai
   E-mail:ahmdesai@cfpb.gov
   Tianna Elise B aez
   Email:tiannmbaez@ cfpb.gov
   Stephanie C.Brenow itz
   Email'
        .stephanie.brenowitz@ cgb.gov
   Law rence D eM ille-W agm an
   Email:lawrence.wagman@ cfpb.gov
   Erin M ary K elly
   Email:erin.kelly@ cfpb.gov
   Gregory Ryan N odler
   Email:Greg.Nodler@ cFpB.gov
   M ichaelPosner
   Email:michael.posner@ cfpb.gov
   Jack D ouglas W ilson
   Email:doug.wilson@cfpb.gov
   Jam es Joseph Savage
   james.savage@cfpb.gov
   Am anda ChristineRoberson
   amanda.roberson@ cfpb.gov

   M ailing A ddress:
   Consllm erFinancialProtection Bureau
   1700 G Street(NW
   W ashington,D C 20552


   AttorneysforPlaintt
   ConsumerFinancialProtectionBureau
                                          32
Case 9:17-cv-80495-KAM Document 220 Entered on FLSD Docket 01/04/2019 Page 33 of 36




    OCW EN (Defendants)

    BridgetAnn Berry
    BerryB@ gtlaw.com

    M drew St'uartW ein
    weina@ gtlaw.com
    M ailing A ddress:
    Greenberg Traurig
    èhillipsPoint-EastTower
    777 S FlaglerD rive
    Suite 300E
    W estPalm Beach,FL 33401

   Thom asM .H efferon (pro hacvice)
   thefferon@ goodwinlaw.com
    SabrinaM .Rose-smith (prohacvice)
    srosesmith@ goodwinlaw.com
    Catalina A zuero
    CAzuero@ goodwinlaw.com
   M ichelleTreadwellBriggs
   M Briggs@ goodwinlaw.com
    M olly M adden
    M Madden@goodwinlaw.com




                                        33
Case 9:17-cv-80495-KAM Document 220 Entered on FLSD Docket 01/04/2019 Page 34 of 36




   M ailipg A ddress:
   G O O D W IN PR O C TER LLP
   901N ew Y ork A ve.,N W
   W asG gton,D C 20001


   M atthew Previn
   mprevin@ bucldeysandler.com
   M ailing A ddress:
   BUCC EYSANDLEK LLP
   1133 A ve.ofthe A m ericas,Suite 3100
   N ew Y ork,N Y 10036


   AttorneysforDefendantsOcwenFinancialCorp.,
   O cwen M ortgage Servicing,Inc.,and O cwen



   Interesfed Parw

   D ouglas C D reier
   ddreier@ gibsondunn.com
   M ailing A ddress:
   Gibson,Dllnn & CrutcherLLP
    1499 M assachusettsA veN W
    Apt608
    W ashington,D C 20005



   Interested Partv


   Jeffrey S.Rosenberg
   jsrosenberg@ gibsondunn.com
                                           34
Case 9:17-cv-80495-KAM Document 220 Entered on FLSD Docket 01/04/2019 Page 35 of 36




   Eugene Scalia
   escalia@ gibsondllnn.com

   Patrick F.Stokes
   pstokes@ gibsondlmn.com

   M ailing A ddress:
   G ibson,D llnn & CrutcherLLP
   1050 C onnecticutA venue,N .W .
   W ashington,D C 20036

   AttorneysforAltisourceSolutions,Inc.




   lnterested Party

   Predrag Patrick Jovanov

   M ailing A ddress:
   405 N E 23rd A venue
   APt.1
   Pom pano B each,FL 33062

   Pro Se




   Interested Partv

   RobertSepulveda



                                          35
Case 9:17-cv-80495-KAM Document 220 Entered on FLSD Docket 01/04/2019 Page 36 of 36




   M ailing A ddress:
   122 SW 37th A ve
   Cape Coral,FL 33991

   Pro Se




   Alediator

   D avid H .Lichter

   M ailinc A ddress:
   2999 N ortheast191 Street
   Suite 330
   A venm ra,FL 33180

   M ediator




                                        36
